The Honorable Steve Oliver Prosecuting Attorney Eighteenth Judicial District East 501 Ouachita Avenue Hot Springs, AR 71901
Dear Mr. Oliver:
I am writing in response to your request for an opinion on the following question:
  Where the County Court has reduced subdivision lots to acreage under A.C.A. § 14-18-109, does the Bill of Assurance for the subdivision still apply to the property converted to acreage?
RESPONSE
I regret to say that I am unable to answer this question, which raises an issue that is currently the subject of litigation in two cases styled Richardson et al. v. Richter, Garland County Circuit Court Case No. CV-2006-305 (Div. III) and In the Matterof Catalina Island Hospitality, LLC, Garland County Circuit Court Case No. CV-2006-262 (Div. II).
This office has long observed a policy of declining to address issues that are the subject of pending litigation. See, e.g.,
Op. Att'y Gen. Nos. 2003-182; 2003-032; 2002-302; 99-389; 97-329; 97-105. Any opinion issued from my office would constitute executive comment on matters that are properly before a judicial body. Accordingly, I must respectfully decline to address your questions at this time.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:EAW/cyh